CHIEF JUSTICE PRYOR
delivered tiie opinion oe tiie court.
This action is on an injunction bond and a demurrer sustained to the petition. The bond was executed in the United States Circuit Court for Kentucky and by a mandatory injunction the appellant was compelled to deliver to the appellee, Brown, an engine upon which it claimed a lien for repairs. It seems the State court had jurisdicton, although the bond was given in the Federal Court. (Myers v. Block, 120 U. S.) Under the rule in this court or in this State it is only where the enforcement of a judgment has been enjoined that the court at the time must ascertain the damages. (Alexander v. Gish, 88 Ky.) The demurrer should have been overruled. Reversed and remanded, that that may be done.